Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 1-24 are pending.
3.	Claims 1, 9 and 17 are amended.
4.	This office action is in response to the Applicant’s communication filed 09/13/2021 in response to PTO Office Action mailed 06/11/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
5.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
		1) “Risberg fails to use a source address or a destination address to determine a message type.”
		2) “As such, claim 1 makes clear that an interconnect protocol is selected based on a message type, and that the selected interconnect protocol is a protocol used to communicate a message. By way of contrast, Risberg is limited to selection of a functionality protocol which is expressly defined as a protocol that is separate from a communication protocol. Klein and Nguyen do not remedy the deficiency of Risberg.”

As per argument 1, in response to applicant's argument that “Risberg fails to use a source address or a destination address to determine a message type”, the Examiner respectfully disagrees. Paragraph 74 of Risberg discloses how a channel handler dispatches a message to a handler based on the message type by examining the destination address of the incoming message. As a result, the teachings of Risberg can implement the present claim limitation.

	As per argument 2, in response to applicant's argument, the Examiner respectfully disagrees. Risberg, paragraph 57, discloses that messages are created based on a selected functionality protocol. Based on the selected functionality protocol used for the corresponding messages, the channels are able to translate those messages of that selected functionality protocol into a communication protocol required for sending the messages over a certain connection. As a result, the teachings of Risberg can implement the present claim limitation.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
-
7.	Claim 1-5, 7- 13, 15-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub. No. 2015/0032917 hereinafter “Nguyen“) in view of Klein (US Pub. No. 2016/0026596 hereinafter “Klein”), and further in view of Risberg et al. (US Pub. No. 2005/0063317 hereinafter “Risberg”)
Referring to claim 1, Nguyen discloses an apparatus to provide dynamic multi-protocol communication, the apparatus comprising: 
an interconnect coupled with a device, the interconnect capable of communication via a plurality of interconnect protocols (Nguyen – see par. 18 disclosing a single interconnect 116 can be used to connect signals (control and data signals) according to different protocols to the storage subsystem 110.);
(Nguyen – see Figs. 2A and 2B having switch logic 202 within a multi-protocol multiplexer 102 coupled with the interconnect 116 via connector 112.), to: 
detect a message to communicate via the interconnect (Nguyen – see par. 21 discloses switch logic 202 routes the signals to interface 208 to communicate via the interconnect 116 according to a first protocol from the first storage controller 106 or a second protocol from the second storage controller 108.); 
determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on the message (Nguyen – see par. 21 discloses switch logic 202 routes the signals to interface 208 to communicate via the interconnect 116 according to a first protocol from the first storage controller 106 or a second protocol from the second storage controller 108.); and 
provide the message to the multi-protocol multiplexer, the multi-protocol multiplexer to communicate the message utilizing the interconnect protocol via the interconnect with the device (Nguyen – see par. 21-24.). 
Nguyen fails to explicitly disclose the plurality of interconnect protocols comprising a non-coherent interconnect protocol, a coherent interconnect protocol, and a memory interconnect protocol; the interface logic at least partially implemented in hardware, to: determine a message type based on an address associated with the message or an action caused by the message, the address comprising a source address or a destination address; determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on the message type for the message.
(Klein – see par. 54 disclosing PCIe protocol, QPI protocol and a memory protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Klein’s teachings with Nguyen’s teachings In order to selectively communicate through an electrical connector using a particular communication protocol of a plurality of different communication protocols (Klein – par. 37).
Nguyen and Klein fail to explicitly disclose the interface logic at least partially implemented in hardware, to: determine a message type based on an address associated with the message or an action caused by the message, the address comprising a source address or a destination address; determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on a message type for the message.
Risberg discloses determine a message type based on an address associated with the message or an action caused by the message (Risberg – par. 56 discloses the channel handler 22 examines a received message and determines if the receiving program module is addressed by the received message. If this is the case, the channel handler passes the message to the appropriate handler, according to the message type, for further processing. If the message is not addressed to the receiving program module, the channel handler will forward it to the next program module through the channel given in the message destination address. The channel handler will also forward notification and search messages via all the other channels.), the address comprising a source address or a destination address (Risberg – par. 74 discloses the channel handler examines the type of an incoming message and if the destination address is empty, i.e. does not contain any channel names, the channel handler dispatches the message to the appropriate handler.); determine an interconnect protocol of the plurality of interconnect protocols to communicate the message via the interconnect based on a message type for the message (Risberg – par. 57 discloses the handlers 28-31 have in common that they handle incoming messages and create outgoing messages according to specified functionality protocols. A functionality protocol specifies the rules for communication between services. According to the invention, the functionality protocol and the communication protocol are separate. The handlers create the messages according to the functionality protocol and the channels translate the messages to the communication protocol required for sending the messages over a certain connection.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Risberg’s teachings with Nguyen and Klein’s teachings making it possible to send a message via a channel having a first protocol and forwarding it to another intelligent device via connections having different protocols (Risberg – par. 18).

Referring to claim 2, Nguyen, Klein and Risberg disclose the apparatus of the claim 1, the interface logic to: determine the message is an input/output (I/O) message based on a lookup in an address map; and determine the interconnect protocol (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.) is the non-coherent interconnect protocol based on the message (Nguyen – see par. 21 discloses the switch logic 202 routes the signals according to the second protocol (PCIe protocol) from the second storage controller 108 over the channels in the set 226.). 

Referring to claim 3, Nguyen, Klein and Risberg disclose the apparatus of claim 2, the interface logic to: determine the I/O message is for the device coupled via the interconnect based on an address associated with the I/O message and the lookup in the address map (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.); and provide the I/O message to the multi-protocol multiplexer to communicate to the device (Nguyen – see par. 21-24.). 

Referring to claim 4, Nguyen, Klein and Risberg disclose the apparatus of claim 1, the interface logic to: determine the message is a memory message for the device based on a lookup in an address map; and determine the interconnect protocol (Nguyen – see Fig. 2B & par. 26-27 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.) is the memory (Klein – see par. 54 disclosing the memory protocol.). 

Referring to claim 5, Nguyen, Klein and Risberg disclose the apparatus of claim 4, the interface logic to: determine the memory message is for the device coupled via the interconnect based on an address associated with the memory message and the lookup in the address map; and provide the memory message to the multi-protocol multiplexer to communicate to the device (Nguyen – see par. 21-24.).

Referring to claim 7, Nguyen, Klein and Risberg disclose the apparatus of claim 1, comprising: the multi-protocol multiplexer coupled with the interconnect (Nguyen – see Figs. 2A & 2B show multi-protocol multiplexer 102 coupled to interconnect 116 via connector 112.), the multi-protocol multiplexer to communicate the message based on resource availability of a protocol queue associated with the interconnect protocol at the device (Nguyen – see Fig. 2B & par. 26 discloses based on the detected types of storage devices in the respective slots of the storage system 110, the mapping logic 210 can store a mapping data structure 212 (e.g. a mapping table or other type of data structure) in a storage medium 214 (e.g. flash memory, dynamic random access memory, static random access memory, etc.) in the multiplexer 102. The mapping data structure 212 contains information for mapping the different I/O technologies of storage devices to respective slots of the storage subsystem 110.).  

Referring to claim 8, Nguyen, Klein and Risberg disclose the apparatus of claim 1, the interface logic to dynamically switch between the plurality of interconnect protocols to cause communication of a plurality of messages via the interconnect, the multi-protocol multiplexer to (Nguyen – see par. 15 & the switch logic 202 disclosed in par. 20-24.). 

Referring to claims 9 and 17, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 10 and 18, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 11 and 19, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 12 and 20, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 13 and 21, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 23, note the rejection of claim 7 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 16 and 24, note the rejection of claim 8 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

8.	Claim 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Klein and Risberg, and further in view of Beers et al. (US Pub. No. 2014/0114928 hereinafter “Beers”).
Referring to claim 6, Nguyen, Klein and Risberg disclose the apparatus of claim 1, and determine the interconnect protocol is the coherent interconnect protocol based on the message (Klein – see par. 54 disclosing QPI protocol.); however, fail to explicitly disclose the interface logic to: determine the message is a coherent message for the device based on performance of one or more cache coherency and memory access actions.
Beers discloses the interface logic to: determine the message is a coherent message for the device based on performance of one or more cache coherency and memory access actions; and determine the interconnect protocol is the coherent interconnect protocol based on the message (Beers – see par. 118 disclosing a protocol logic associated with the state table storage, the protocol logic to receive a coherence protocol message, and determine a coherence protocol action of the plurality of coherence protocol actions from the set of state tables based at least in part on the coherence protocol message).


Referring to claims 14 and 22, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
9.	Claims 1-24 are rejected.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181